


EXHIBIT 10.3


FIRST AMENDMENT TO SUBLEASE
THIS FIRST AMENDMENT TO SUBLEASE (“First Amendment”), made as of the 30th day of
June, 2015 (“Effective Date”), by and between Google Inc., a Delaware
Corporation (“Sublandlord”) and Juniper Networks, Inc., a Delaware Corporation,
(“Subtenant”) to be effective and binding upon the parties as of that date.
RECITALS


A.
FSP-Sunnyvale Office Park, LLC (“Head Landlord”) (as successor-in-interest to,
among others, Sunnyvale Office Park, L.P. and Mathilda Associates LLC), as
landlord, and Sublandlord (as successor-in-interest to Subtenant), as tenant, as
parties to that certain Lease dated June 18, 1999, as amended by that certain
First Amendment to Lease dated February 28, 2000, as further amended by that
certain Second Amendment to Lease dated October 14, 2009, and as further amended
by that certain Consent to Assignment and Third Amendment to Lease dated for
reference purposes August 18, 2014 (collectively, the “Head Lease”) for
approximately 144,315 rentable square feet of space (“Leased Premises”) in the
building located at 1194 N Mathilda Avenue, Sunnyvale, California (“Building”).
The Head Lease term is due to expire on June 30, 2020.



B.
On or about August 18, 2014, Subtenant and Sublandlord, with the consent of Head
Landlord and Head Landlord’s lender entered into that certain Assignment and
Assumption of Lease dated as of August 18, 2014 (“Assignment”), pursuant to
which Subtenant assigned to Sublandlord all of Subtenant’s right, title and
interest in, to and under the Head Lease, the Leased Premises, and that certain
subordination, non-disturbance and attornment agreement dated as of August 7,
2013 (the “SNDA”), entered into by Subtenant and Head Landlord’s lender, Bank of
America, N.A., a national banking association, as Administrative Agent for the
holder of certain liens secured by the Building (“Administrative Agent”).



C.
On or about August 18, 2014, Subtenant and Sublandlord, with the consent of Head
Landlord and Administrative Agent entered into that certain Sublease dated as of
August 18, 2014 (“Sublease”), which is subordinated to the Head Lease as
described in the Sublease. The Sublease Term is due to expire on June 30, 2016
(“Sublease Expiration Date”).



D.
On or about August 18, 2014, Head Landlord, Sublandlord and Subtenant, with the
consent of Administrative Agent, entered into that certain Consent to Sublease
dated as of August 18, 2014 (the “Sublease Consent”).



E.
On August 21, 2014, Head Landlord, Sublandlord and Subtenant executed the
Confirmation of Assignment Date (“Confirmation”) and stipulated the effective
date of the Assignment and Sublease as August 21, 2014.



F.
Subtenant desires and Sublandlord agrees to amend the Sublease as expressed
below.



AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals and the respective
undertaking of the parties, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Sublandlord and
Subtenant agree as follow:


1.Capitalized Terms: Each capitalized term used in this First Amendment shall
have the meaning ascribed to it in the Sublease, unless such term is otherwise
defined in this First Amendment.


2.Sublease Expiration Date: Sublandlord acknowledges and agrees that Subtenant
has validly exercised the Expiration Extension Option pursuant to the terms and
conditions of Article 14 of the Sublease and, accordingly, the Sublease
Expiration Date (as elected by Subtenant) shall be December 31, 2016 (subject to
the earlier right of termination set forth in Section 3 below). The Sublease is
extended upon all of the terms, covenants and conditions set forth therein and
the parties acknowledge and agree that the Base Monthly Rent for the period
commencing July 1, 2016, through and including December 31, 2016, shall be as
set forth in Section 1.1 of the Sublease (i.e., $421,399.80 per month).


3.Option To Terminate: Sublandlord grants Subtenant the right, but not the
obligation, in Subtenant’s sole and absolute discretion, to terminate the
Sublease at any time prior to the Sublease Expiration Date (i.e., December 31,
2016), by delivering not less than six (6) weeks’ prior written notice to
Sublandlord (which written notice shall specify the date of early termination of
the Sublease (the “Early Termination Date”)), whereupon, as of the Early
Termination Date, the parties shall be released of all of their obligations and
liabilities under the Sublease, except for the following (all of which shall
survive except to the extent any




--------------------------------------------------------------------------------




certain matter is expressly waived in writing by the Sublandlord): (i) any
indemnity obligations; (ii) any obligations which accrued on or prior to the
Early Termination Date; and (iii) any obligations that would expressly survive
the expiration or early termination of the Sublease. The parties agree that the
early termination notice shall be binding upon the delivery of the same by
Subtenant to Sublandlord and the Sublease shall terminate upon the Early
Termination Date specified in such Subtenant notice. If Subtenant thereafter
fails to vacate and surrender exclusive possession of the Leased Premises to
Sublandlord on or prior to the Early Termination Date in accordance with the
terms of the Sublease, then the terms of Section 18.2 of the Sublease shall
apply as though the Early Termination Date were the Sublease Expiration Date.


4.Effectiveness Contingent Upon Consent of Head Landlord: Sublandlord and
Subtenant expressly acknowledge and agree that this First Amendment is subject
to, and shall not be effective unless and until the occurrence of, the written
consent of Head Landlord. Subtenant shall pay all reasonable documented actual
out-of-pocket costs incurred by Sublandlord in seeking or procuring the consent
of Head Landlord and Administrative Agent. Sublandlord and Subtenant shall use
commercially reasonable efforts in seeking the written consent of Head Landlord
to this First Amendment.


5.Full Force and Effect of Sublease and Sublease Consent: Except as modified by
this First Amendment, the Sublease and the Sublease Consent, and all covenants,
terms and conditions thereof, shall remain in full force and effect and are
hereby in all respects ratified and confirmed.


6.Entire Agreement: The Sublease, as amended by this First Amendment,
constitutes the entire understanding between the parties, and there are no other
agreements or representations between the parties relating to the Sublease,
except as expressly set forth herein. No subsequent changes, modifications or
additions to this Sublease shall be binding unless in writing and signed by both
Sublandlord and Subtenant and approved by Head Landlord.


7.Counterparts: This First Amendment may be executed in any number of
counterparts (each of which may be delivered electronically, in which event the
parties may rely upon any signatures delivered electronically as if the same
were originals). Each counterpart shall be deemed an original, but all
counterparts (including those delivered electronically) when taken together
shall constitute but one and the same agreement.


IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this First
Amendment as of the Effective Date.


                                
SUBTENANT
 
Juniper Networks, Inc.
 
a Delaware corporation
 
By: /s/ Mitchell Gaynor
 
Name: Mitchell Gaynor
 
Title: Executive Vice President
 
 
 
SUBLANDLORD
 
Google Inc.,
 
a Delaware corporation
 
By: /s/ David Radcliffe
 
Name: David Radcliffe
 
Title: VP. Real Estate
 
             8/31/15
 







